Citation Nr: 1610499	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the Veteran's disability rating for a service-connected major depressive disorder, effective May 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 2001 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.

The Board notes that since the May 2010 statement of the case, several relevant documents have been associated with the claims file including VA treatment records.  At the Board hearing, the Veteran waived RO consideration of this evidence verbally as well as in a written statement signed the day of hearing. 


FINDINGS OF FACT

1.  A February 2008 rating decision reduced the disability rating for the Veteran's service-connected major depressive disorder from 70 percent to 50 percent, effective May 1, 2008. 
 
 2. As of May 1, 2008, the 70 percent disability rating for the Veteran's service-connected major depressive disorder had been in effect for less than five years.
 
3.  The record does not reflect that the Veteran's major depressive disorder had permanently improved by May 1, 2008.



CONCLUSION OF LAW

The criteria for a reduction in disability rating for a major depressive disorder were not met, and restoration of the 70 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History and Background

In an April 2006 rating, the RO granted the Veteran a 70 percent rating for major depressive disorder effective January 25, 2005.  

In February 2007, more than a year after the initial rating, the Veteran applied to "reopen" the service connection claim for a major depressive disorder.  Since the RO had already granted service connection and awarded the Veteran a rating for that disability, it construed the Veteran's claim as one of increased rating.  

In assessing the current severity of the Veteran's major depressive disorder, the RO reviewed VA treatment records from the Orlando, Florida VA Medical Center (Orlando VAMC) from June 2006 and July 2007.  Based on the content of the medical records, the RO scheduled the Veteran for a VA examination held in October 2007.   Based on the medical evidence and the Veteran's statements, the RO, in a November 2007 rating decision, proposed to reduce the Veteran's rating for a major depressive disorder from 70 percent to 50 percent.  The Veteran was apprised of her due process rights pertaining to reductions in a separate November 2007 notice.  The Veteran did not submit evidence or request a personal hearing.  

In a February 2008 rating decision, the RO formalized the rating reduction to 50 percent effective May 1, 2008.  In the same month, the Veteran filed a notice of disagreement with the reduction and requested a new examination to assess the current severity of her mental status.  Additional VA mental examinations were conducted in December 2008 and April 2009.  The RO also obtained additional treatment records from the Orlando VAMC from October 2007 through November 2011.  In December 2008, the RO revaluated the Veteran's rating for a major depressive disorder based on this additional evidence, but continued the 50 percent rating.  In May 2010, the RO issued the Veteran a Statement of the Case (SOC).  

In July 2010, the Veteran perfected her appeal to the Board.  In October 2013, the appeal reached the Board.  The Board remanded the matter to the RO to schedule the Veteran a hearing as requested by the Veteran.  In April 2014, a Travel Board hearing was held with the undersigned Veterans Law Judge.  The appeal has now returned to the Board to review the merits of the reduction.  

The Veteran contends that her disability rating for depression should not have been reduced from 70 percent to 50 percent effective May 1, 2008 because her mental status did not permanently improve due to difficulties she has had in maintaining employment. 

II.  Reductions

When a rating has been in effect for less than five years an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.344(c), 3.343(a).   Reductions must be based upon a review of the entire history of the veteran's disability.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).   A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id.  at 421.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  

A rating reduction claim focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).
The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9434.


General Rating Formula for Mental Disorders: 

	 Occupational and social impairment with reduced reliability and
			productivity due to such symptoms as: flattened affect; circumstantial, 
			circumlocutory, or stereotyped speech; panic attacks more than once 
			a week; difficulty in understanding complex commands; impairment 
			of short- and long-term memory (e.g., retention of only highly learned
			material, forgetting to complete tasks); impaired judgment; impaired
			abstract thinking; disturbances of motivation and mood; difficulty in 
			establishing and maintaining effective work and social relationships 	50 

	Occupational and social impairment, with deficiencies in most areas, 
			such as work, school, family relations, judgment, thinking, or mood, 
			due to such symptoms as: suicidal ideation; obsessional rituals 
			which interfere with routine activities; speech intermittently illogical, 
			obscure, or irrelevant; near-continuous panic or depression affecting 
			the ability to function independently, appropriately and effectively;
			impaired impulse control (such as unprovoked irritability with periods 
	of violence); spatial disorientation; neglect of personal appearance
	and hygiene; difficulty in adapting to stressful circumstances
			(including work or a worklike setting); inability to establish and
			maintain effective relationships 	70 

	Total occupational and social impairment, due to such symptoms as: 
			gross impairment in thought processes or communication; 
			persistent delusions or hallucinations; grossly inappropriate 
			behavior; persistent danger of hurting self or others; intermittent 
			inability to perform activities of daily living (including maintenance 
			of minimal personal hygiene); disorientation to time or place; memory 
			loss for names of close relatives, own occupation, or own name 	100 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). A veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.

In determining the severity of a psychiatric condition, a score of Global Assessment of Functioning (GAF) is often proffered.  The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships. See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A.  Analysis

In comparing, the severity of the Veteran's major depressive disorder at the time of the initial rating to the point of reduction, the Board finds that even though the Veteran showed some improvement in some occupational and social areas, she continued to have an occupational and social impairment with deficiencies in most (4 out of 5) areas (work, school, social relations, thinking and mood) which warrants restoration of the 70 percent rating. 

1.  Work/School

At the time of the initial rating and the reduction, the Veteran had difficulty in adapting to stressful circumstances, including work or worklike settings.  Prior to entering military service the Veteran had two years of college studying sociology.  Upon separation, the Veteran began a program to study medical administration at the National Institute of Technology.  The program was four times a week for a half day each.  At the time of the February 2006 VA examination, Veteran reported that she would complete the program in July 2006.  

The Veteran's job history pre and post-military service was spotty.  For the eight months prior to entering the military, she worked as a waitress and a hostess.  After military service, the Veteran spent short stints working as a security guard and as a customer service representative.  In all positions, the Veteran did not report any issues interacting with supervisors and/or co-workers.  Generally, she reported getting along well with people at work.  At the time of the 2006 VA examination, the Veteran was unemployed.  She reported that her inability to maintain employment caused her to be behind in paying her bills.  

Prior to the Veteran being unemployed, she worked two part-time jobs and attended school full-time.  Due to the increased pressures on her schedule, as well as the security job as a trigger for remembering traumatic events during her Middle East service, she reported increased hypervigilance, paranoia, increased nightmares and difficulty sleeping.  Based on these symptoms, the examiner noted that the Veteran had difficulty adapting to stressful circumstances including work or work-like settings.  The examiner also noted that the Veteran had some hygiene issues, which the Board finds would have had implications in a work setting in interacting with supervisors and co-workers. 
By the time of the October 2007 VA examination, the Veteran had returned to school after completing the one degree to become a counselor.  The Veteran's issues with hygiene were absent.  She generally was able to complete her school work, but it was noted that the Veteran would experience unexpected episodes of increased anxiety with palpitations, shortness of breath, and chest pains with feelings of impending doom, which would interfere in her work.  The Veteran also continued to have a sleep disturbance, as noted in the February 2006 examination.   The Board finds no significant change in work and school functioning.  At the time of the initial rating and the reduction, the Veteran had shown the ability to complete her school work and tasks generally during certain periods.  However during bouts of depression and anxiety, her ability and desire to complete tasks was significantly compromised. 

2.  Family/Social Relations

At the time of the initial rating and the reduction, the Veteran demonstrated an inability to establish and maintain effective relationships.  The issues in this area are primarily due to the Veteran's suspicious and guarded nature as a result of the traumatic experiences in the Middle East.  

At the time of the 70 percent rating, the February 2006 VA examiner reported that the Veteran exhibited an inability to establish and maintain effective relationships.  Although the Veteran was religious and attended church regularly, she would often avoid large gatherings, as noted in a September 2005 VA mental health evaluation. She also had a history of an inability to maintain romantic relationships.  She reported that she contributed to the ending of relationships with her negative thinking, and constantly pushed romantic partners away.  Despite these difficulties, the Veteran had good relationships with family although she desired to socially withdraw from them. 

At the October 2007 examination, the Veteran continued to exhibit behaviors counter to establishing and maintaining relationships.  The October 2007 examiner noted that the Veteran was aloof at times, distanced herself from others, was irritable and hypervigilant.  She continued to have few friends.  Accordingly, the Board could find no evidence of any significant improvement in this area. 

3.  Thinking 

In both the initial rating examination and the examination for the reduction, the Veteran did not have any difficulty understanding simple or complex commands, or impaired abstract thinking.  She also has had normal concentration.  However, in both examinations, the examiners noted that the Veteran would have an impairment in thinking during a bout of depression and/or anxiety.  The Veteran reported at both the 2006 and 2007 examinations that she would have difficulty maintaining attention and concentration, as well as remembering tasks to complete such as taking medication, during those situations.  The October 2007 examiner noted that the Veteran's remote and immediate memory was normal, but her recent memory was mildly impaired.   

Even if the frequency of depressive bouts improved between the two examinations, it is clear that the Veteran continued to be influenced by them.  Any improvement in symptoms appeared to be only temporary based on the December 2008 VA examination.   The examiner noted that the Veteran's mood was consistently depressed.  She also had anxiety bouts when driving.  She also reported having daily, recurrent memories from her time in the Middle East.  With evidence of known interference in thinking and the presence of increased depression and anxiety, the Board finds no significant improvement in this functional area.  

4.  Mood 

The 2006 and 2007 VA examinations also demonstrated that the Veteran had a significant impairment with her mood due to recurrent nightmares, panic attacks, and unprovoked irritability.  At the 2006 examination, the Veteran reported having panic attacks three to four times per week.  At the October 2007 examination she reported having panic attacks only once a week.  Notwithstanding, the Veteran continued to exhibit hypervigilance of others and her surroundings, suspiciousness, apathy and cautiousness.  She also continued to have nightmares which increased with triggers and a general lack of desire to participate in activities.  Without any significant change in the Veteran's mood, the Board finds that the Veteran's mood continued to cause occupational and social impairment.  

Also in support of the restoration of the 70 percent rating, the Board notes that the GAF scores provided by the February 2006 examiner and the October 2007 examiner were within the same range of functioning.  The February 2006 examiner gave the Veteran a 55, while the October 2007 examiner gave the Veteran a 58.  Both scores indicate moderate difficulties in social, occupational, and/or school functioning.  A subsequent December 2008 VA examiner was also in the same range.  The examiner gave the Veteran a 55.  A score of 65 as seen in the VA treatment records appears to be an outlier, and does not adequately reflect the Veteran's mental status throughout the appeal period. 

In conclusion, the Board finds that the Veteran failed to have a level of improvement to warrant a rating reduction.  The 70 percent rating is restored.  In light of the favorable decision, any error by VA in complying with the requirements of Veterans Claims Assistance Act of 2000 (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

The reduction of the Veteran's disability rating for service-connected major depressive disorder was improper.  Effective May 1, 2008, the 70 percent rating is restored.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


